Case 6:20-cr-00123-WWB-DCI Document 59 Filed 05/10/21 Page 1 of 5 PageID 184




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                       Case No. 6:20-cr-123-Orl-78DCI

   KAVITA HARACK


                   UNITED STATES’ MOTION TO
           REVOKE DEFENDANT KAVITA HARACK’S RELEASE

         The United States hereby moves to revoke Defendant Kavita Harack’s

   release in the above-captioned case. On October 19, 2020, the defendant

   pleaded guilty pursuant to an Information and Plea Agreement to two counts

   of wire fraud. Docs. 1, 4. In the Plea Agreement, Harack admitted to

   embezzling over $480,000 from an Orlando display services company while

   working as an accountant there between April 2018 and May 2019. Doc. 4 at

   19–20. Harack also admitted to embezzling over $118,000 from an Orlando

   project design company between July and December 2019, where she also

   worked as an accountant. Id. at 20–21.

         When Harack had her initial appearance and entered her plea in

   October 2020, the Court set conditions for her release, including that she “is

   prohibited from working in a role that allows her to conduct or process

   financial transactions,” and that she must not violate any federal, state, or
Case 6:20-cr-00123-WWB-DCI Document 59 Filed 05/10/21 Page 2 of 5 PageID 185




   local law. Doc. 16 at 5. Harack has been subject to those conditions of release

   since October 19, 2020. Id. Her sentencing hearing, which has been continued

   several times, is currently scheduled for May 13, 2021.

         On May 5, 2021, the United States was contacted by R.B., the Chief

   Financial Officer of an Orlando company that processes claims for insurance

   carriers. R.B. reported that Harack was hired as an accountant at his

   company in February 2020, in which capacity she worked until she was

   terminated in late April 2021. R.B. stated that in her capacity as an

   accountant at his company, Harack was responsible for conducting financial

   transactions including reviewing and processing the company’s payables and

   making payments to vendors.

         Harack was terminated by the insurance claim processing company

   approximately two weeks ago after the company discovered what it believes to

   be the embezzlement of more than $250,000 by Harack during the time of her

   employment, much of which occurred after Harack entered her plea in the

   instant case. Some of the funds that the company believes to have been

   embezzled by Harack were used to pay the utility bills for Harack’s known

   residence in Kissimmee, Florida. The company was unaware of Harack’s

   embezzlement charges in the instant case until recently. Harack did not

   report her employment with the insurance claims company to the U.S.

                                          2
Case 6:20-cr-00123-WWB-DCI Document 59 Filed 05/10/21 Page 3 of 5 PageID 186




   Probation Office. See Doc. 37, Presentence Report ¶ 69 (explaining that

   Harack claimed to the U.S. Probation Office that she was employed full-time

   at a telemarking company working as a customer service representative, but

   that Harack failed to provide a pay stub in support of this claim after the

   Probation Office requested one)

         The United States has obtained wage and earnings records from the

   State of Florida which confirm that Harack worked for the insurance claim

   processing company from early 2020 through the first quarter of 2021, i.e.

   during the same time that she was prohibited from conducting or processing

   financial transactions for any employer. See Doc. 16 at 5.

         In addition to Harack’s violation of her employment prohibition and

   her misrepresentation to the U.S. Probation Office about this employment,

   Harack has also lied to the U.S. Government and the U.S. Probation Office

   regarding her medical condition, falsely claiming that she was pregnant and

   falsifying medical records in support of this claim. See Doc. 37, Presentence

   Report ¶¶ 61–63. Harack made these representations in order to try to obtain a

   continuance of her sentencing hearing (and thereby delay the start of her

   potential incarceration), id., and likely also to gain sympathy for her

   sentencing. In what is becoming a recurrent and suspicious pattern, Harack



                                           3
Case 6:20-cr-00123-WWB-DCI Document 59 Filed 05/10/21 Page 4 of 5 PageID 187




   also claimed to have different medical issues preventing her from attending her

   sentencing hearings on April 1, 2021 and May 4, 2021. 1

         Based on the information set forth above, there is no condition or

   combination of conditions of release that will assure that Harack will appear

   for her sentencing hearing and that she will not pose a danger to the

   community. The United States thus moves pursuant to 18 U.S.C. § 3148 to

   revoke the order providing for Harack’s release.



                                            Respectfully submitted,

                                            KARIN HOPPMAN
                                            Acting United States Attorney

                                                s/ Chauncey A. Bratt
                                                Chauncey A. Bratt
                                                Assistant United States Attorney
                                                USA No. 174
                                                400 W. Washington Street, Suite 3100
                                                Orlando, Florida 32801
                                                Telephone: (407) 648-7500
                                                E-mail: chauncey.bratt@usdoj.gov




   1
    The sentencing hearing on April 1, 2021, was continued by the court after Harack
   provided medical records in support of her medical claim. The sentencing hearing on
   May 4, 2021, was continued by the Court for other reasons before Harack’s claim of
   another medical issue was brought to the Court’s attention.
                                            4
Case 6:20-cr-00123-WWB-DCI Document 59 Filed 05/10/21 Page 5 of 5 PageID 188




   U.S. v. HARACK                            Case No. 6:20-cr-123-Orl-78DCI

                         CERTIFICATE OF SERVICE

          I hereby certify that on May 10, 2021, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to the following:

          Mark O’Brien, Esq.




                                                /s/ Chauncey A. Bratt
                                                CHAUNCEY A. BRATT
                                                Assistant United States Attorney
                                                USA No. 174
                                                400 W. Washington Street, Suite 3100
                                                Orlando, Florida 32801
                                                Telephone: (407) 648-7500
                                                Facsimile:    (407) 648-7643
                                                E-mail:      chauncey.bratt@usdoj.gov




                                            5
